Dismissed and Opinion Filed November 19, 2015




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01572-CV

                           PAULA MCCOY JACOBS, Appellant
                                       V.
                         WESTWARD INVESTMENT, LLC, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-05518-E

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated September 2, 2015, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed her brief, an extension motion, or otherwise corresponded with

the Court regarding the status of her brief.

       Accordingly, we dismiss this appeal. See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).



                                                    /Carolyn Wright/
141572F.P05                                         CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

PAULA MCCOY JACOBS, Appellant                     On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-14-01572-CV       V.                       Trial Court Cause No. CC-14-05518-E.
                                                  Opinion delivered by Chief Justice Wright.
WESTWARD INVESTMENT, LLC,                         Justices Lang-Miers and Stoddart
Appellee                                          participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee WESTWARD INVESTMENT, LLC recover its costs of
this appeal from appellant PAULA MCCOY JACOBS.


Judgment entered November 19, 2015.




                                            –2–